Case 21-30660-KLP             Doc 29      Filed 03/02/21 Entered 03/02/21 11:45:58                       Desc Main
                                          Document     Page 1 of 3


 Charles A. Dale (pro hac vice to be submitted)                            Lynn L. Tavenner (Va. Bar No. 30083)
 PROSKAUER ROSE LLP                                                        Paula S. Beran (Va. Bar No. 34679)
 One International Place                                                   TAVENNER & BERAN, PLC
 Boston, MA 02110                                                          20 North Eighth Street, Second Floor
 Telephone:        617-526-9600                                            Richmond, Virginia 23219
 Facsimile:        617- 526-9899                                           Telephone:      804-783-8300
                                                                           Facsimile:      804-783-0178
 David M. Hillman (pro hac vice to be submitted)
 John A. Peterson III (pro hac vice to be submitted)
 PROSKAUER ROSE LLP
 Eleven Times Square
 New York, NY 10036-8299
 Telephone:        212-969-3000
 Facsimile:       212-969-2900

 Co-counsel to MidCap Financial Trust
 and MidCap Funding Investments XI LLC


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

                                                                    )
 In re:                                                             ) Chapter 11
                                                                    )
 Paper Source, Inc., et al. 1                                       ) Case No. 21-30660
                                                                    )
                            Debtors.                                ) (Joint Administration Requested)
                                                                    )
                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

          Please take notice that the undersigned appear in the above-captioned cases on behalf of (a)

MidCap Financial Trust, in its capacity as (i) administrative and collateral agent pursuant to the

prepetition first lien Credit and Guaranty Agreement dated as of May 22, 2019 with the debtors

and (ii) administrative agent and collateral agent under the proposed debtor-in-possession

financing, as more fully set forth in the Debtors’ Motion for Entry of Interim and Final Orders (a)

Authorizing the Debtors to Obtain Postpetition Financing, (b) Authorizing the Debtors to use


1 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service address is 125 South
Clark St., Chicago, IL 60603.


                                                          1
Case 21-30660-KLP        Doc 29    Filed 03/02/21 Entered 03/02/21 11:45:58           Desc Main
                                   Document     Page 2 of 3



Cash Collateral, (c) Granting Liens and Providing Superpriority Administrative Expense Status,

(d) Granting Adequate Protection to the Prepetition Secured Parties, (e) Modifying the Automatic

Stay, (f) Scheduling a Final Hearing, and (g) Granting Related Relief; and (b) MidCap Funding

Investments XI LLC, the stalking horse bidder for the Debtors’ assets in their proposed sale under

Bankruptcy Code § 363, and pursuant to Bankruptcy Rules 2002 and 9010(b) of the Federal Rules

of Bankruptcy Procedure and section 1109(b) of the Bankruptcy Code, request that they be placed

on all mailing matrixes and further request that all notices, given or required to be given, all

pleadings, papers, or other documentation served or required to be served in these cases be given

to and served on the attorneys at the addresses set forth below:

                            Lynn L. Tavenner, Esquire
                            Paula S. Beran, Esquire
                            TAVENNER & BERAN, PLC
                            20 North Eighth Street, Second Floor
                            Richmond, Virginia 23219
                            Telephone: 804-783-8300
                            Facsimile: 804-783-0178
                            E-mail: ltavenner@tb-lawfirm.com
                                    pberan@tb-lawfirm.com

                            Charles A. Dale, Esquire
                            Elliot R. Stevens, Esquire
                            PROSKAUER ROSE LLP
                            One International Place
                            Boston, MA 02110
                            Telephone: 617-526-9600
                            Facsimile: 617-526-9899
                            E-mail: cdale@proskauer.com
                                     estevens@proskauer.com

                            David M. Hillman, Esquire
                            John A. Peterson III, Esquire
                            PROSKAUER ROSE LLP
                            Eleven Times Square
                            New York, NY 10036-8299
                            Telephone: 212-969-3000
                            Facsimile: 212-969-2900
                            E-mail: dhillman@proskauer.com
                                    jpeterson@proskauer.com




                                                 2
Case 21-30660-KLP             Doc 29   Filed 03/02/21 Entered 03/02/21 11:45:58        Desc Main
                                       Document     Page 3 of 3



         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

 Code, the foregoing request includes not only notices and papers referred to in the above-

 mentioned Bankruptcy Rules, but also, without limitation, all orders, applications, motions,

 petitions, pleadings, requests, complaints or demands, whether formal or informal, written or oral,

 transmitted or conveyed by mail delivery, telephone, facsimile or otherwise, in these cases.

         PLEASE TAKE FURTHER NOTICE that the foregoing simply constitutes a request for

 service and does not constitute consent to the jurisdiction of the Bankruptcy Court or a waiver of

 the right to a jury trial.

                                                Respectfully Submitted,

                                                /s/ Paula S. Beran
                                                Lynn L. Tavenner, Esq. (Va. 30083)
                                                Paula S. Beran, Esq. (Va. 34679)
                                                TAVENNER & BERAN, PLC
                                                20 North Eighth Street, Second Floor
                                                Richmond, Virginia 23219
                                                Telephone:      (804) 783-8300

                                                 Co-Counsel to MidCap Financial Trust
                                                and MidCap Funding Investments XI LLC


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 2nd day of March, 2021, a true and correct copy of the
 foregoing was sent electronically to the Office of the United States Trustee, Counsel for the Debtors,
 and to any party receiving ECF Notices in these cases.
                                                /s/ Paula S Beran
                                                 Co-counsel

 .




                                                  3
